Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered May 23, 2007, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The court properly denied defendant’s suppression motion. The People met their burden of establishing a valid consent *260search. The court had the unique opportunity to see and hear the witnesses, and there is no basis for disturbing its credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]).
After proceedings at which defendant was represented by new counsel, the court providently exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). During his plea allocution, defendant acknowledged that he understood the terms of his plea, understood that any decision on parole would be left up to the parole authorities, and acknowledged that, aside from certain promises enumerated on the record, no other promise had induced his plea. As a result, defendant was not entitled to withdraw his plea on the basis of his uncorroborated assertion that his prior attorney had misinformed him he would actually be granted parole upon the expiration of his minimum term (see People v Avery, 18 AD3d 244 [2005], lv denied 5 NY3d 825 [2005]). Concur—Saxe, J.P, Nardelli, Catterson and McGuire, JJ.